UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6578



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HENRY HUGH ROBINSON, JR., a/k/a Packy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-93-5, CA-97-265-R)


Submitted:   September 30, 1998           Decided:   October 19, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Hugh Robinson, Jr., Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Hugh Robinson, Jr., seeks to appeal the district court’s

order granting in part and denying in part his motion filed under

28 U.S.C.A. § 2255 (West 1994 & Supp. 1998). The district court

found that, following Robinson’s guilty plea to conspiracy to pos-

sess with intent to distribute crack cocaine and a related firearms

offense, he was not apprised of his right to appeal his sentence,

as required by Fed. R. Crim. P. 32(c)(5). Accordingly, the court

vacated Robinson’s prior judgment and commitment order and entered

it anew, allowing Robinson the opportunity to appeal his criminal

conviction and sentence. The court found the remaining claims to be

without merit and granted the Government’s summary judgment motion

as to those claims.

     Since Robinson has noted a timely appeal from his criminal

conviction, we are now without jurisdiction to review the district

court’s disposition of his § 2255 motion. See Bowen v. Johnston,

306 U.S. 19, 26-27 (1939). Accordingly, we deny a certificate of

appealability and dismiss the appeal. Further, we deny Robinson’s

motion seeking appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED


                                 2